01-15-01051-CR

                                   CHRIS DANIEL
          £                    HARRIS COUNTY DISTRICT CLERK


IS#                                                                            FILED IN
                                                                        1st COURT OF APPEALS
December 2,2015                                                             HOUSTON, TEXAS
                                                                        12/9/2015 10:07:25 AM
HONORABLE STACY BOND                                                    CHRISTOPHER A. PRINE
176TH DISTRICT COURT                                                             Clerk
HARRIS COUNT
HOUSTON, TX

Defendant’s Name: LEINYUY ROBERT YANGEH

Cause No: 1473903

Court: 176TH

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 1 1/23/15
Sentence Imposed Date: 1 1/03/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




Sincerely,




Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

             (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
.• STA7 l OF TEXAS                                   *       CAUSE NO.                       W THE f 76 COURT
                                                     x
            v
   Lein\|u| YQÿVI                                   X
                                                     X                                       _
                                                                                             HARRIS COUNTY
                                                                                               ims* -
                                                                                             \s _%JsSS-*
                                                                                                 _
                            MOTTQE OF APPPAI                        - non rv T>LEA\%I
       TO THE HONORABLE JDH6F OF SAIPi f.OURT:                                                                «:        V
                                                                                                             Tl0r
         ComftS now Leiim|(n|       gjpt&hdgnV m                                             the cg oT flppowl poa/h kti
                                       IA QuAt N& 1 47ÿ01 CMS TViot 4ke
                                     Ag.ÿD\f>uy                      iiA iV\f »fldA Proc&Jlorfcj cud VVyclt ~H\P puÿÿtwÿeÿi                             aÿe&fc’ol pipes

        r>pE eiceed tWt re6oyv\meÿec> V>\| tU? proseevtov’ &™A                                          io   b\| flit
                            ar\A KiS a     ftoufhyj \.oV -fWfUxpr       sV\ov»S  Hu Coort Wat- ;lftfet\/IUrtT
       A itA nof hout*
        d? < \ÿWt       "Epf
                              U\ wv\r)ÿr<1aw(i»ij of
                                 cVyxrcjP<     Kg   \ÿ Q€aÿA    thrtvVtpnVih'avÿ
                                                                                                                    _
        W\| Law\|gr           aoI Lein\|(;|                       hairttj   prf4>er\1ÿ   \V'Caf7(>rajfdl \
                                                                        i


BACHA ( OoAyj   TchLift Horrid Couvityj TexaS                 UftrW
p g rva \YX[        ~YWtV \%fr 'for gointÿ jS       &r\gj Corÿpcjf.


EyEcompH n-17-i  he
Board V)>| foeÿKe hefehrJLilx fyOTICt: H? APPEAL dual it appears
to jWil awt IVt ty.t tfhotoÿ d ordered




                                               TUPCIE        PKISIMM
y.
f

     X .
            9
            THE STATE OF TEXAS
                                                          Cause No.         HlW3
                                                                                                     IN THE 176th DISTRICT COURT

            V                                                                                       OF

                                                            Defendant                                HARRIS COUNTY. TEXAS

                                TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*

            [. judge of the trial court, certify this criminal case:

                 I   1     is not a plea-bargain case, and the defendant has the right of appeal, [or]

                           isa plea-bargain case, but matters were raised by written motion filed and rii
                           withdrawn or waived, and the defendant has the right of appeal, [or]         '


                                                                                                                                        jCnris Daniel
                                                                                                                                                     _
                                                                                                                                                 tore-trial, and not


                           is a pea-bargain case, but the trial court has given permission to appeal, and the det'encfamSÿftie right of
                         >                                                           I*
        APPEAL CARD

                l'                         Cause No.
Court
 1 7kT*                                      jclSlol
                The State of Texas
                        Vs
        /_ g in        )fa -lr\
Date Notice
                  /
                       H/6//5
                       1
Of Appeal: / 1             tois


Presentation:                     Vol.           Pg-.

Judgment:                         Vol.   _       Pg._


Court Reporter
Court Reporter
Court Reporter
                  _
Judge Presiding Sh*.c e.a

                  _pQdt&ZjfiO" jl
                                     ct




Attorney
on Trial_

Attorney
on Appeal To Be        K
        Appointed                 Hired.
Offense                           In4e.iri~ -Ao foe./mes

Jury Trial:             Yes.               No.
Punishment
Assessed  _        ~7 Ye          TOc


              _
Companion Cases
(If Known)


                            (Si /f
Amount of
Appeal Bond

Appellant
Confined:               Yes               No.
Date Submitted
To Appeal Section.
                                                            C\
Deputy Clerk
                                                           &
                                                           sf